Citation Nr: 1113558	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  09-17 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a compensable initial evaluation for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1965 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Cleveland, Ohio that granted service connection for hypertension and assigned a noncompensable rating, effective July 2, 2007.


FINDING OF FACT

The Veteran's service-connected hypertension is manifested by the need for continuous medication for control, a history of diastolic pressure predominantly under 100, and a history of systolic pressure predominantly under 160.


CONCLUSION OF LAW

The criteria for a compensable rating for hypertension have not been met. See 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.104, Diagnostic Code 7101 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claim for a compensable initial rating for hypertension, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.326(a) (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2010).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2010).  

For initial rating claims, where service connection has been granted and the initial rating has been assigned, the claim of service connection has been more than substantiated, as it has been proven.  As such, 38 U.S.C.A. § 5103(a) notice is no longer required since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, any defect as to 38 U.S.C.A. § 5103(a) notice is non-prejudicial.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).

The Board also concludes that VA's duty to assist has been satisfied.  All of the Veteran's relevant VA and private treatment records have been associated with the claims file.  The Veteran has at no time referenced any outstanding records that he wanted VA to obtain relating to his claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).

In February 2008, the Veteran was provided with a VA examination relating to his claim for hypertension.  The Board finds the February 2008 VA examination report to be thorough, complete, and adequate upon which to base a decision with regard to this claim.  The VA examiner had an opportunity to personally interview and examine the Veteran, and the examination report provides the information necessary to evaluate the Veteran's disability under the applicable rating criteria.  As such, the Board finds the February 2008 VA examination report to be adequate upon which to base a decision on the Veteran's claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports a claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability will be resolved in favor of a veteran.  38 C.F.R. § 4.3 (2010).

A veteran's entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1 (2010).  When a veteran timely appeals an initial rating for a service-connected disability within one year of the rating decision, VA must consider whether the veteran is entitled to "staged" ratings to compensate him for periods of time since the filing of his claim when his disability may have been more severe than others.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's hypertension is currently assigned a noncompensable rating, effective July 2, 2007, under Diagnostic Code 7101.  See RO Decision, April 2008.  The Veteran seeks a higher initial rating.

Under Diagnostic Code 7101, a 10 percent evaluation is provided when evidence demonstrates diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more.  A minimum of 10 percent is also assigned when there is a history of diastolic blood pressure of predominantly 100 or more and continuous medication is required for control.  A 20 percent evaluation is warranted for hypertension with diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  A 40 percent evaluation is warranted for hypertension with diastolic pressure predominantly 120 or more.  A maximum schedular evaluation of 60 percent is assigned when there is diastolic pressure predominantly 130 or more.

The Board notes that the Veteran was provided with a VA examination relating to his hypertension in February 2008.  At this examination, the Veteran's blood pressure was recorded as 128/80, 128/80, and 128/80, and the examiner noted that it was within normal limits.  The examiner noted that the Veteran reported a history of being diagnosed with diabetes five years prior, and then was diagnosed with hypertension secondary to his diabetes.  The examiner also noted that the Veteran began taking medication (Lisinopril) to control his hypertension about two years ago.

A VA medical center cumulative vitals/measurements report includes the Veteran's blood pressure readings from October 2004 to April 2009, which were as follows:  146/88 in October 2004, 119/79 in March 2005, 140/77 in April 2005, 124/81 in September 2005, 132/78 in May 2006, 117/80 in July 2006, 138/88 in October 2006, 124/75 in December 2006, 113/82 in April 2007, 118/78 in October 2007, 125/78 in May 2008, 122/73, 119/77, and 123/82 in August 2008, 116/73 in September 2008, 124/81 in January 2009, and 145/87 in April 2009.

Similarly, a flow sheet from the Veteran's private physician, Dr. A.A., includes the Veteran's blood pressure readings from August 1997 to October 2007, which include more recently as follows:  120/86 in October 2004, 128/84 in November 2004, 110/74 and 118/76 in December 2004, 134/96 and 120/90 in February 2005, 120/84 in May 2005, 110/82 in July 2005, 136/96 in October 2005, 144/96 in December 2005, 132/94 in February 2006, 142/88, 138/82, and 142/78 in March 2006, 110/78 and 130/84 in May 2006, 120/86 in July 2006, 112/80,126/76, and 110/78 in February 2007, 120/84 in March 2007, 120/80 in May 2007, 110/82 in July 2007, 120/80 in August 2007, and 122/84 in October 2007.  The Board does acknowledge that these records from Dr. A.A. reflect that back in June 2000, the Veteran's blood pressure reading was measured as 150/100, and a repeat measurement was 135/100, which is the only evidence in the entire claims file of any diastolic blood pressure of 100 of more.

As noted above, the Veteran is service-connected for hypertension effective July 2007.  In order for the Veteran's disability to warrant a higher, compensable rating, it must meet the criteria of at least a 10 percent rating.  As shown above, none of the blood pressure readings in the February 2008 VA examination report, the VA medical center cumulative vitals report, or the private records from Dr. A.A. reflects diastolic pressure of 100 or more or a systolic pressure of 160 or more, ever.  The Board acknowledges that there is one treatment record dated in June 2000 that reflects two diastolic pressure readings of 100; however, the Board finds does not in of itself establish that the Veteran's diastolic blood pressure was predominantly 100 or more, or that it has a history of being predominantly 100 or more, given the ample records discussed above showing diastolic blood pressure below 100.

The Board acknowledges that the Veteran asserts that his diastolic blood pressure is below 100 and his systolic is below 160 because of the continuous medication he takes to treat his hypertension.  However, as noted by the VA examiner, however, the Veteran has only been taking Lisinopril since around 2006 (two years prior to the examination), and, as noted above, the Veteran's blood pressure readings taken at the VA medical center and by his private physician between 2004 and 2006 (i.e., before he began taking medication) were all showing diastolic pressure below 100 and systolic below 160.  

In any event, a compensable, 10 percent rating under Diagnostic Code 7101 requires diastolic pressure predominantly 100 or more, systolic pressure predominantly 160 or more; or a history of diastolic blood pressure of predominantly 100 or more along with continuous medication required for control. As the Veteran's diastolic blood pressure has not been shown to be predominantly 100 or more ever (not even showing a history of such), and his systolic pressure has not been shown to be predominantly 160 or more ever,  the Veteran's hypertension does not meet the criteria for a 10 percent evaluation.  Therefore, the Board finds that a compensable rating is not warranted.

In reaching this conclusion, the Board also has considered whether the Veteran is entitled to a compensable evaluation for his service-connected hypertension on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected hypertension is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology. 

In summary, for the reasons and bases set forth above, the Board concludes that the preponderance of the evidence is against the claim for a compensable initial rating for hypertension, and the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b).  Assignment of staged ratings is not for application. Fenderson, supra.


ORDER

Entitlement to a compensable initial evaluation for hypertension is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


